Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
This office action is responsive to the Request for Continued Examination filed 11 May 2022, whereby the Amendment and Remarks filed 14 April 2022 were entered. Claims 1-19 remain pending and presently under consideration in this application.
Response to Amendment
Applicants’ have amended the liquid crystal medium of the base independent claim 1 from requiring one or more compounds of formula I to requiring one or more
    PNG
    media_image1.png
    259
    603
    media_image1.png
    Greyscale
, and argue that said amendment sufficiently distinguishes the present claims from that of the prior art of record.
Applicants have amended the base independent claim such that the rejection of claims over Hirata et al., as set forth in paragraph 9 of the previous FINAL office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1).
However, upon further consideration, a new grounds of rejection is made as follows. Applicants’ arguments have been considered but are moot because the arguments do not apply to the Goetz et al. reference being used in the current rejection.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1, 3-6, 10, 11, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (WO 2018/193859 A1) in view of Goetz et al. (U.S. Patent Application Publication No. 2017/0037316).
Hirata et al. discloses (abstract) a liquid crystal medium, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display device for VA mode, characterized in that said liquid crystal medium comprises a combination of compounds inclusive of the compounds of the present formulae I, IIA/IIB/IIC, IV, and V. 
Example LC-2 therein (page 94) illustrates a liquid crystal medium having a negative dielectric anisotropy of -3.0 combining at least one compound inclusive of the compound of the present general formula I as originally claimed, as represented therein by 3-Cy-Cy1-Ph-2, at least one compound inclusive of the compound of the present formula IIA as represented therein by 3-Cy-1O-Ph5-O2, 2-Cy-Cy-1O-Ph5-O2, and 3-Cy-Cy-1O-Ph5-O2, at least one compound inclusive of the compound of the present formula IIB as represented therein by 3-Cy-Ph-Ph5-O3, 3-Cy-Ph-Ph5-O4, and 4-Cy-Ph-Ph5-O3, at least one compound inclusive of the compound of the present formula IV as represented therein by 3-Cy-Cy-2 and 3-Cy-Cy-4, at least one compound inclusive of the compound of the present formula IV-b as represented therein by 3-Ph-Ph-1, at least one compound inclusive of the compound of the present formula V as represented therein by 3-Cy-Cy-Ph-1:
    PNG
    media_image2.png
    763
    738
    media_image2.png
    Greyscale
.Example LC-5 therein (page 95) illustrates a liquid crystal medium having a negative dielectric anisotropy of -3.1 combining at least one compound inclusive of the compound of the present general formula I as originally claimed, as represented therein by 2-Cy-Cy1-Ph-O1, at least one compound inclusive of the compound of the present formula IIA as represented therein by 3-Cy-1O-Ph5-O2, 2-Cy-Cy-1O-Ph5-O2, 3-Cy-Cy-1O-Ph5-O2, and 4-Cy-Cy-1O-Ph5-O2, at least one compound inclusive of the compound of the present formula IIC as represented therein by 3-Ph-Ph5-Ph-1, and 3-Ph-Ph5-Ph-2, at least one compound inclusive of the compound of the present formula IV as represented therein by 3-Cy-Cy-V and 3-Cy-Cy-V1, at least one compound inclusive of the compound of the present formula IV-b as represented therein by 3-Ph-Ph-1: 
    PNG
    media_image3.png
    579
    804
    media_image3.png
    Greyscale
Example LC-7 therein (page 96) illustrates a liquid crystal medium having a negative dielectric anisotropy of -3.7 combining at least one compound inclusive of the compound of the present general formula I as originally claimed, as represented therein by 3-Cy-Cy1-Ph-2, at least one compound inclusive of the compound of the present formula IIA as represented therein by 3-Cy-1O-Ph5-O1, 3-Cy-1O-Ph5-O2, 2-Cy-Cy-1O-Ph5-O2, and 3-Cy-Cy-1O-Ph5-O2, at least one compound inclusive of the compound of the present formula IIB as represented therein by 2-Cy-Ph-Ph5-O2, 3-Cy-Ph-Ph5-O2, and 3-Cy-Ph-Ph5-O4, at least one compound inclusive of the compound of the present formula IV as represented therein by 3-Cy-Cy-2, 3-Cy-Cy-4, and 3-Cy-Cy-5, at least one compound inclusive of the compound of the present formula IV-b as represented therein by 3-Ph-Ph-1, at least one compound inclusive of the compound of the present formula V as represented therein by 3-Cy-Cy-Ph-2. Example LC-8 therein (page 96) illustrates a liquid crystal medium having a negative dielectric anisotropy of -3.6 combining at least one compound inclusive of the compound of the present general formula I as originally claimed, as represented therein by 3-Cy-Cy1-Ph-O2, at least one compound inclusive of the compound of the present formula IIA as represented therein by 3-Cy-1O-Ph5-O1, 3-Cy-1O-Ph5-O2, 2-Cy-Cy-1O-Ph5-O2, and 3-Cy-Cy-1O-Ph5-O2, at least one compound inclusive of the compound of the present formula IIB as represented therein by 2-Cy-Ph-Ph5-O2, 3-Cy-Ph-Ph5-O2, and 3-Cy-Ph-Ph5-O4, at least one compound inclusive of the compound of the present formula IV as represented therein by 3-Cy-Cy-2, 3-Cy-Cy-4, and 3-Cy-Cy-5, at least one compound inclusive of the compound of the present formula IV-b as represented therein by 3-Ph-Ph-1, at least one compound inclusive of the compound of the present formula V as represented therein by 3-Cy-Cy-Ph-2:
    PNG
    media_image4.png
    740
    826
    media_image4.png
    Greyscale
However, Hirata et al. does not teach a compound of the more specific formulae I-1 or I-2 as is now claimed. The compounds of the present formulae I-1 and I-2 as now claimed are well known in the liquid crystal art. Goetz et al. teaches compounds inclusive of the compounds of the present formulae I-1 and I-2 as generally represented therein by 
    PNG
    media_image5.png
    100
    404
    media_image5.png
    Greyscale
 [0027], wherein 
    PNG
    media_image6.png
    398
    456
    media_image6.png
    Greyscale
. Noteworthy, is that compound I-2 therein
    PNG
    media_image7.png
    77
    399
    media_image7.png
    Greyscale
[0033], which is inclusive of the compound of the present formula I-2, and compound I-5 therein [0033]
    PNG
    media_image8.png
    84
    400
    media_image8.png
    Greyscale
, which is inclusive of the compound of general formula I as originally claimed, are disclosed as equivalents therein.  
In view of the teachings of Goetz et al. ,it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to substitute the compound of formula I-2 for the compound of general formula I as originally claimed, in the liquid crystal medium having a negative dielectric anisotropy of Hirata et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 


Claim 2, 7-9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (WO 2018/193859 A1) in view of Goetz et al. (U.S. Patent Application Publication No. 2017/0037316) and Lee et al. (U.S. Patent No. 9,212,311).
Please refer to preceding paragraph 8 for the combined teachings of Hirata et al. in view of Goetz et al., which teaches a liquid crystal medium having a negative dielectric anisotropy, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display device for VA mode, characterized in that said liquid crystal medium comprises a combination of compounds inclusive of the compounds of the present formulae I-2, IIA/IIB/IIC, IV, and V. In fact, Hirata et al. expressly illustrates the liquid crystal medium having a negative dielectric anisotropy comprising the combination of the aforementioned compounds. Although Hirata et al. does not expressly illustrate the further inclusion of any of a chiral dopant, a polymerizable compound, and/or a dibenzofuran compound, as required by the present claims, they are each well known in the liquid crystal art in and of themselves, as well as their combination thereof, as illustrated in Lee et al.
Lee et al. discloses a liquid crystal medium having a negative dielectric anisotropy, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display device, characterized in that said liquid crystal medium comprises a chiral dopant, as shown in Table B (beginning in column 69-70, line 57+), a polymerizable compound inclusive of those of the present formula P, as represented therein by 
    PNG
    media_image9.png
    34
    403
    media_image9.png
    Greyscale
 (column 40, line 57; examples beginning in column 42, line 1+), and a dibenzofuran compound inclusive of the compound of the present formula III, as represented therein by
    PNG
    media_image10.png
    214
    411
    media_image10.png
    Greyscale
(column 38, line 20), with a combination of compounds inclusive of the compounds of the present formulae IIA/IIB/IIC/IID, as represented therein by 
    PNG
    media_image11.png
    247
    441
    media_image11.png
    Greyscale
(column 16, line 15), compounds inclusive of the compounds of the present formula IV, as represented therein by 
    PNG
    media_image12.png
    87
    397
    media_image12.png
    Greyscale
 (column 22, line 10), compounds inclusive of the compounds of the present formula IV-b, as represented therein by 
    PNG
    media_image13.png
    242
    399
    media_image13.png
    Greyscale
(column 30, line 37), and compounds inclusive of the compounds of the present formulae V, as represented therein by 
    PNG
    media_image14.png
    97
    397
    media_image14.png
    Greyscale
 (column 23, line 57). 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include any of a chiral dopant, a polymerizable compound of the present formula P, and/or a dibenzofuran compound of the present formula III, as taught in Lee et al., in the liquid crystal medium having a negative dielectric anisotropy of Hirata et al., especially since their use thereof in a liquid crystal medium having a negative dielectric anisotropy further comprising compounds inclusive of those of the present formulae IIA-D, IV, IV-b and V are well known, as disclosed in Lee et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
Response to Arguments
Applicant's arguments filed 14 April 2022 with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over Hirata et al., as set forth in paragraph 9 of the previous FINAL office action on the merits, have been fully considered but they are not persuasive, and are in fact moot since the claims are now rejected under 35 U.S.C. 103. Applicant's arguments filed 14 April 2022 with respect to Hirata et al., to the effect that “Hirata et al. do not disclose or suggest nay liquid crystalline mixtures containing one or more compounds of applications’ formulae I-1 and I-2”, have been considered but are moot because the arguments do not apply to the aforementioned rejection in preceding paragraph 8 which relies upon Goetz et al.
Applicant's arguments filed 14 April 2022 with respect to the rejection of claims under 35 U.S.C. 103 over Hirata et al. in view of Lee et al., as set forth in paragraph 11 of the previous FINAL office action on the merits, to the effect that there is no “motivation to modify the mixtures of Hirata et al. to contain such compounds” ( referring to those of the present formulae IV, IV-b and V), have been fully considered but they are not persuasive. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The substantial overlap in the combination of compounds in Hirata et al. and Lee is such that it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722